DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on November 17th, 2021 has been acknowledged.  By this amendment, claims 1, 2, 4, 6, 8, 10, 11, 14, 16, and 18 have been amended, claims 13 and 19 have been cancelled, and claims 21 and 22 have been newly added.  Accordingly, claims 1-12, 14-18, and 20-22 are pending in the present application in which claims 1, 11, and 16 are in independent form.  Applicant’s amendment has obviated the claim objections indicated in the previous office action.  Applicant’s amendment to the specification has obviated the objection to the drawings indicated in the previous office action, and Applicant’s amendment to the tittle has been accepted.
				Allowable Subject Matter
Claims 1-12, 14-18, and 20-22 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s response filed on November 17th, 2021 (see Applicant’s persuasive arguments in the remarks on page 13, line 7 to page 17, line 7), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “wherein the first and second side surfaces of the semiconductor chip are vertically aligned with the first and 
Claims 2-10, 12, 14, 15, 17, 18, and 20-22 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892